                                                                                 ORDERED ACCORDINGLY.

FORM eunclmfd                                                                    Dated: July 11, 2019




                                                                                _________________________________
                                                                                Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                      Case No.: 2:17−bk−09702−BKM

   NICOLE JEAN SANCHEZ                                      Chapter: 7
   12214 NORTH 41ST DR
   PHOENIX, AZ 85029
   SSAN: xxx−xx−8882
   EIN:

   JUSTIN R SANCHEZ
   12214 NORTH 41ST DR
   PHOENIX, AZ 85029
   SSAN: xxx−xx−8478
   EIN:

Debtor(s)


                      ORDER APPROVING APPLICATION FOR UNCLAIMED FUNDS



For good cause,
IT IS HEREBY ORDERED that the application for unclaimed funds is APPROVED. The clerk may disburse funds in
the amount of $2,274.77 to the applicant named below.

Name of Claimant:
HLS OF NEVADA, LLC DBA NEVADA WEST FINANCIAL

Applicant's Name and Address:
HLS OF NEVADA LLC DBA NEVADA WEST FINANCIAL
7625 DEAN MARTIN DRIVE
LAS VEGAS, NV 89139
(check will be sent to this address)

The court's financial records indicate that funds in the amount listed above are being held for the claimant named
above.

Date: 7/10/19              Deputy Clerk: J. PIERSON




    Case 2:17-bk-09702-BKM             Doc 52      Filed 07/11/19        Entered 07/11/19 12:34:10         Desc
                                                      Page 1 of 1
